IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-63,440-01


EX PARTE CLEVELAND WADE THOMPSON, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 114-1126-02 IN THE 114TH
DISTRICT COURT SMITH COUNTY 




 Per curiam.


O R D E R


 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of aggravated assault and sentenced to imprisonment for a
term of forty years.  There was no direct appeal.
 In this application for a writ of habeas corpus, Applicant contends that his trial
counsel provided ineffective assistance.  Initially, the trial court entered findings of fact and
conclusions of law recommending that relief be denied.  It was this Court's opinion, though,
that additional information was needed before a decision could be rendered, including an
affidavit from trial counsel addressing Applicant's ineffective assistance of counsel claims. 
The case was remanded to the trial court to obtain the affidavit.  Additionally, this Court
instructed the trial court that it could also order depositions, interrogatories, or hold a
hearing.
	The supplemental record supplied to this Court after remand indicates that trial
counsel supplied an affidavit and that the trial court also conducted an evidentiary hearing. 
Based on the affidavit and the hearing, the trial court recommends that relief should still be
denied.  
	The supplemental record supplied to this Court, however, does not contain a copy of
either the affidavit supplied by counsel or a transcription of the evidentiary hearing.  As such,
the supplemental record does not support the trial court's findings.  Thus, the trial court shall
order that a second supplemental record be prepared that includes counsel's affidavit and the
transcription of the court reporter's notes from the hearing.  It shall further order that these
material be forwarded to this Court within 45 days of the date of this order. (1)


DELIVERED:  June 7, 2006
DO NOT PUBLISH
1.  1  Any extensions of this time period shall be obtained from this Court.